IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00023-CV

MICHAEL D. EADES AND REBECCA EADES,
                                                              Appellants
v.

SUNRISE ESTATES PROPERTY OWNERS ASSOCIATION,
                                   Appellee


                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. 09-1765-CV


                                        ORDER


       Appellants filed a motion for extension of time to file their notice of appeal. The

motion for extension of time and the notice of appeal were filed within 15 days after the

date for filing the notice of appeal pursuant to Rule 26.3. TEX. R. APP. P. 26.3. Further,

we find appellants’ explanation for the late filing is reasonable.

       Accordingly, appellants’ motion for extension of time to file their notice of

appeal is granted. The notice of appeal is considered filed as of January 29, 2015.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed February 5, 2015




Eades v. Sunrise Estates Property Owners Association   Page 2